Citation Nr: 0843338	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from June 1956 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2007, when a decision was issued that denied his claim.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008, the Court 
issued an Order which vacated the June 2007 decision and 
remanded it to the Board for action consistent with a July 
2008 Joint Motion for Remand.  The veteran's appeal has now 
been returned to the Board for consideration in accordance 
with that motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed PTSD as a result 
of sexual harassment and assault during service while 
stationed aboard the U.S.S. Watts.  He states that these 
assaults occurred between the end of 1956 and the beginning 
of 1959.  

In a June 2002 letter, he provided a list of names of seamen 
who he believed could verify his story.  These include a pair 
of brothers named Don Willis and Jesse Willis of Chesnee, 
South Carolina.  The other witnesses were listed by last name 
only, and include Ladd, Coats, Bassette, Brown, Coakley, 
House, Strange, and Morales.  

In a July 2003 letter, the veteran said that he had located 
Don Willis, but that this witness had passed away before he 
could talk to him about the incidents in service.  

The RO contacted the veteran by letter in November 2003 and 
requested that he supply additional information regarding his 
witnesses so that they could be located.  The veteran did not 
supply this information.  

The July 2008 Joint Motion that is part of the Court's Order 
notes that the RO did not attempt to locate the Willis 
brothers in Chesnee, South Carolina.  The Order failed to 
note the veteran's statement that Don Willis was now 
deceased.  However, the Order further added that the RO 
failed to contact the U.S. Center for Unit Records Research 
(USCURR) to attempt to obtain information that might assist 
in further identifying or locating any of the veteran's 
witnesses.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to attempt 
to locate and contact Jesse Willis of 
Chesnee, South Carolina.  If located, 
request whether or not he can verify 
the veteran's sexual assault stressor 
that occurred while stationed aboard 
the U.S.S. Watts.  All actions taking 
in this matter should be documented in 
the claims folder.  

2.  Contact USCURR, or other 
appropriate source and attempt to 
obtain information such as personnel 
lists or similar material from the 
U.S.S. Watts for the period from late 
1956 to 1959 that would further 
identify the witnesses listed by the 
veteran in his June 2002 letter, to 
include Jesse Willis.  If any of the 
witnesses are identified, take 
appropriate action to locate and 
contact them to ascertain whether or 
not they can verify the veteran's 
sexual assault stressor that occurred 
while stationed aboard the U.S.S. 
Watts.  All actions taking in this 
matter should be documented in the 
claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




